Exhibit 10.3 LEASE THIS LEASE is made on this 1St day of May, 2005, by and between, Vasona Business Park (hereinafter called "Lessor") and Procera Networks (hereinafter called "Lessee"). IN CONSIDERATION OF THE MUTUAL PROMISES HEREIN CONTAINED, THE PARTIES AGREE AS FOLLOWS: 1.Premises, Lessor leases to Lessee and Lessee leases from Lessor, upon the terms and conditions herein set forth, those certain premises ("Premises") situated in the City of Los Gatos, County of Santa Clara, California, as outlined in Exhibit "A" attached and described as: approximately 11,772 square feet of that larger 33,020 square foot building commonly known as 100C Cooper Ct., Los Gatos, California. 95032 2.Term. The term of this Lease shall be for Thirty-seven (37) months commencing on June 1, 2005, and ending on June 30, 2008 unless sooner terminated pursuant to any provisions hereof. 3.Rent. Lessee shall pay to Lessor rent for the Premises of Twelve Thousand Nine Hundred and Forty-Nine Dollars ($12,949.00) per month in lawful money of the United States of America, subject to adjustment or offset, prior notice or demand, at such place as may be designated from time to time by Lessor as follows: $12,949.00 shall be paid upon execution of the Lease, which sum represents the amount of the second month's rent, A deposit of $15,304.00 as a Security Deposit shall be made by Lessee and held by the Lessor pursuant to Paragraph 5 of this Lease, and shall also be paid upon execution of the Lease, If Lessee is not in default of any provisions of this Lease, this sum, without interest thereon, shall be applied toward the rent due for the last month of the term of this Lease or the extended term, pursuant to any extension of the initial term in accordance with the provisions of this Lease. $12,949.00 shall be paid on July 1, 2005 and in advance of the first (1st) day of each month until June 30, 2006. $14,126.00 shall be paid on July 1, 2006 and in advance of the first day of each month until June 30, 2007. $15,304.00 shall be paid on July 1, 2007, and in advance of the first day of the each month until June 30, 2008. Rent for any period during the term hereof which is for less than one (1) full month shall be a pro-rata portion of the monthly rent payment. Lessee acknowledges that late payment by Lessee to Lessor of rent or any other payment due Lessor will cause Lessor to incur costs not contemplated by this Lease, the exact amount of such costs being extremely difficult and impracticable to fix, Such costs include, without limitation, processing and accounting charges, and late charges that may be imposed on Lessor by the terms of any encumbrances and note secured by any encumbrance covering the Premises. Therefore, if. any installment of rent or other payment due from Lessee is not received by Lessor within five (5) days following the date it is due and payable, Lessee shall pay to Lessor an additional sum of five (5%) percent of the overdue amount as a late charge. The parties agree that this late charge represents a fair and reasonable estimate of the costs that Lessor will incur by reason of late payment by Lessee. Acceptance of any late charge shall not constitute a waiver of Lessee's default with respect to the overdue amount, nor prevent Lessor from exercising any of the other rights and remedies available to Lessor. If for any reason whatsoever, Lessor cannot deliver possession of the Premises on the commencement date set forth in Paragraph 2 above, this Lease shall not be void or voidable, nor shall Lessor be liable to Lessee for any loss or damage resulting therefrom; but in such event, Lessee shall not be obligated to pay rent until possession of the Premises is tendered to Lessee and the commencement and termination dates of this Lease shall be revised to conform to the date of Lessor's delivery of possession. Notwithstanding the foregoing sentence, Lessor shall permit Lessee to enter and occupy the Premises (Early Access) prior to the commencement date of this term, subject to all of the provisions of this Lease, except for the obligation to pay rent which Lessee shall not be called upon to pay until July 1,2005. Lessee's occupancy of the Premises during the early occupancy period shall in no way interferewith or delay Lessor's clean-up, construction and installation of the tenant improvements described inParagraph of this Lease, and Lessee shall hold Lessor harmless from such delay caused by,or due to thefault of Lessee.Lessee agrees to provide Lessor with insurance required in Paragraphs 10A, 10B and 10D prior to occupancy. B. All taxes, insurance premiums, Outside Area Charges, late charges, costs and expenses which Lessee is required to pay hereunder, together with all interest and penalties that may accrue thereon in the event of Lessee's failure to pay such amounts, and all reasonable damages, costs and attorney's fees and expenses which Lessor may incur by reason of any default of Lessee or failure on Lessee's part to comply with the terms of this Lease, shall be deemed to be additional rent ("Additional Rent") and, in the event of non-payment by Lessee, Lessor shall have all of the rights and remedies with respect thereto as Lessor has for the non-payment of the monthly installment of rent. 4. Option to Extend Term. A. Lessee shall have the option to extend the term on all the provisions contained in this Lease for one (1) three (3) year period ("extending term(s)") at an adjusted rental calculated as provided in Subparagraph B below on the condition that: (1)Lessee has given to Lessor written notice of exercise six (6) months prior to the expiration of the initial term or extended term as the case may be. (2)Lessee is not in default in the performance of any of the terms and conditions of the Lease on the date of giving the option Notice, and Lessee is not in default on the date the extendedterm is to commence. B. Monthly rent for the extended term shall be at ninety-five (95%) of the then market ratefor similar buildings in the Los Gatos/Campbell area. C. In no event shall the monthly rent for any extended term be less than the monthly rent paid immediately prior in such extended term. 1 5.Security Deposit. Lessor acknowledges that Lessee has deposited with Lessor a Security Deposit in the sum of $15,304.00 to secure the full and faithful performance by Lessee of each term, covenant, and condition of this Lease. If Lessee shall at any time fail to make any payment or fail to keep or perform any term, covenant, or condition on its part to be made or performed or kept under this Lease, Lessor may, but shall not be obligated to and without waiving or releasing Lessee from any obligation under this Lease, use, apply, or retain the whole or any part of said Security Deposit (a) to the extent of any sum due to Lessor; or (b) to make any required payment on Lessee's behalf; or (c) to compensate Lessor for any loss, damage, attorneys' fees or expense sustained by Lessor due to Lessee's default. In such event, Lessee shall within five (5) days of written demand by Lessor, remit to Lessor sufficient funds to restore the Security Deposit to its original sum. No interest shall accrue on the Security Deposit. Should Lessee comply with all the terms, covenants and conditions of this Lease and at the end of the term of this Lease leave the Premises in the condition required by this Lease, then said Security Deposit or any balance thereof, less any sums owing to Lessor, shall be returned to Lessee within fifteen (15) days after the termination of this Lease and vacancy of the Premises by Lessee. Lessor can maintain the Security Deposit separate and apart from Lessor's general funds, or can commingle the Security Deposit with Lessor's general and other funds. 6.Use of the Premises. The Premises shall be used exclusively for the purpose of general office, research and development, software development and test, light assembly, warehousing, engineering, sales and distribution and any other related lawful purpose in conformity to municipal zoning requirements. Lessee shall not use, or permit the Premises, or any part thereof, to be used, for any purpose or purposes other than the purpose for which the Premises are hereby leased; and no use shall be made or permitted to be made of the Premises, nor acts done, which will increase the existing rate of insurance upon the building in which the Premises are located, or cause a cancellation of any insurance policy covering said building, or any part thereof, nor shall Lessee sell, or permit to be kept, used or sold, in or about the Premises, any article which may be prohibited by the standard form of fire insurance policies. Lessee shall not commit, or suffer to be committed, any waste upon the Premises, or any public or private nuisance, or other act or thing which may disturb the quiet enjoyment of any other tenant in the building in which the Premises are located; nor, without limiting the generality of the foregoing, shall Lessee allow the premises to be used for any improper, unlawful or objectionable purpose. 7.Hazardous Materials. Lessor hereby represents to Lessee that to the best of Lessor's knowledge, there is no toxic waste, spillage, or other contaminants, including asbestos, present in or about the Premises or thebuilding thereon as of the date of execution of this Lease. Lessee shall not place any harmful liquids inthe drainage system of the Premises or of the building of which the Premises forms a part. No waste materials or refuse shall be dumped upon or permitted to remain upon any part of the Premises outside o the building proper except in trash containers placed inside exterior enclosures designated for the purpose by Lessor, or inside the building proper where designated by Lessor. No materials, supplies, equipment,finished or semi-finished products, raw materials or articles of any nature shall be stored upon or permitted to remain on any portion of the Premises outside of the building. Should, at any time during the term of this Lease, or for a period of five (5) years after termination or expiration of this Lease, there be charges or findings of toxic waste, spillage, or other contaminants found by a governmental agency to be hazardous and requiring removal or remedial work of the same, and it is determined that Lessee is the cause, Lessee hereunder shall hold Lessor harmless from all claims, obligations, liabilities and costs, including reasonable attorney's fees, for the removal, remedial work, or other action required by the governmental agency so prescribing said action, or any other agency having jurisdiction unless Lessee can demonstrate that such toxic waste, spillage, or other contaminants did not occur as a result of Lessee's operations while occupying the Premises. If, at any time during the term of this Lease, Lessor suspects that toxic waste, spillage, or other contaminants may be present on the Premises, Lessor may order a soils report, or its equivalent, at Lessee's expense and if it is determined that Lessee is the cause, Lessee shall pay such costs within fifteen (15) days from the date of invoice by Lessor. If any such toxic waste, spillage, or other contaminants are found upon the Premises, Lessee shall deposit with Lessor, within fifteen (15) days of notice from Lessor to Lessee to do so, the amount necessary to remove such substances and remedy the problem, if it is proven that Lessee is responsible for such toxic waste, spillage or contaminants. Lessee shall abide by all laws, ordinances and statutes, as they now exist or may hereafter be enacted by legislative bodies having jurisdiction thereof, relating to its use and occupancy of the Premises. A.Definitions. As used herein, the term "Hazardous Material" shall mean any substance or material which has been determined by any state, federal or local governmental authority to be capable of posing a risk of injury to health, safety or property including all of those materials and substances designated as hazardous or toxic by the Environmental Protection Agency, the California Water Quality Control Board, the Department of Labor, the California Department of Industrial Relations, the Department of Transportation, the Department of Agriculture, the Consumer Product Safety Commission, the Department of Health and Human Services, the Food and Drug Agency or any other governmental agency now or hereafter authorized to regulate materials and substances in the environment. Without limiting the generality of the foregoing, the term "Hazardous Material" shall include all of those materials and substances defined as "Toxic Materials" in Section 66680 through 66685 of Title 22 of the California Administrative Code, Division 4, Chapter 30, as the same shall be amended from time to time. B.Use Restriction. Lessee shall not cause or permit any Hazardous Material to be used, stored, or disposed of in or about the Premises except in strict accordance with all laws and ordinances governing Hazardous Materials. The appearance of any Hazardous Material on or about the Premises which is caused or permitted by Lessee shall be deemed an Event of Default. If the presence of Hazardous Material on or about the Premises which is caused or permitted by Lessee results in contamination of the Premises or any soil in or about the Premises or groundwater under the Premises, Lessee, at its expense, shall promptly take all action necessary to return the Premises to the condition existing prior to the appearance of such Hazardous Material and shall perform all monitoring, testing, containment clean-up and other actions required by any applicable governmental agency. 2 C.Lessee's Indemnity. Lessee shall defend, hold harmless and indemnify Lessor and its agents, lenders and employees from or against any and all liabilities, obligations, damages, penalties, claims, costs (including compliance and clean-up costs), charges, expenses of attorneys, expert witnesses, engineers and other consultants which may be imposed upon, incurred by or asserted against Lessor or the Premises by reason of any contamination of the Premises or any soil in or about the Premises or any groundwater under the Premises caused by Lessee's storage, use or disposal of Hazardous Material in or about the Premises. D. Lessor's Indemnification.
